297 F.2d 436
Samuel KRAWITZ, Appellant,v.James J. P. McSHANE, United States Marshal, et al., Appellees.
No. 16424.
United States Court of Appeals District of Columbia Circuit.
Argued October 26, 1961.
Decided November 9, 1961.
Petition for Rehearing Before the Panel Denied December 7, 1961.
Petition for Rehearing En Banc Denied En Banc December 7, 1961.

Mr. Eugene F. Mullin, Jr., Washington, D. C., with whom Mr. J. Parker Connor, Washington, D. C., was on the brief, for appellant. Mr. S. White Rhyne, Jr., Washington, D. C., also entered an appearance for appellant and was on the reply brief for appellant.
Mr. Judah Best, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., Charles T. Duncan, Principal Asst. U. S. Atty., and Thomas D. Quinn, Jr., Asst. U. S. Atty., were on the brief for appellees. Mr. John R. Schmertz, Jr., Asst. U. S. Atty., also entered an appearance for appellees.
Before EDGERTON, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant sued in the District Court for a declaratory judgment that his removal from his position in the office of the United States Marshal, by a reduction in force, was not accomplished in a valid manner. He sought restoration to his position. The personnel action referred to occurred during the tenure of the predecessor of appellee McShane, who is the present Marshal. The chief contention of appellant was, and remains, that he held the position of a Deputy United States Marshal, and that the reduction in force applied only to one who held the position of a clerk and therefore had no application to him. The court, Judge Tamm sitting, gave judgment for appellees.


2
Notwithstanding some ambiguity in the status of appellant's position under the Marshal we conclude that the District Court correctly held that the position came within the clerk classification and that accordingly the reduction in force applied to appellant.


3
Affirmed.